Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 24, 2017

                                     No. 04-16-00033-CV

                                    Michael J. FRENCH,
                                         Appellant

                                              v.

                      NEW HAMPSHIRE INSURANCE COMPANY,
                                   Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-15641
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

        This court issued its mandate in this appeal on October 3, 2016. More than one year
later, on October 16, 2017, Appellant Michael J. French filed a motion asking this court to
transfer all the documents that were filed in this appeal to the U.S. District Court in Dallas,
Texas.
       This court’s plenary power in this appeal has expired. See TEX. R. APP. P. 19.1 (plenary
power period). Appellant’s motion is DENIED.


It is so ORDERED on October 24, 2017.

                                             PER CURIAM

ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court